Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 30, 2013                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  147159                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  RAPP REALTY, LLC and AARON RAPP,                                                                       David F. Viviano,
           Plaintiffs-Appellants,                                                                                    Justices


  v                                                                SC: 147159
                                                                   COA: 310902
                                                                   Ingham CC: 10-001017-CZ
  CITY OF EAST LANSING, ANNETTE M.
  IRWIN, HOWARD ASCH and
  ROBERT DUTCHER,
            Defendants-Appellees,
  and
  JOHN DOES 1-10,
            Defendants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 16, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 30, 2013
           p0923
                                                                              Clerk